Per Curiam
This is an attempted appeal from the dismissal of a petition for habeas corpus by the LaPorte Circuit Court for want of jurisdiction.
Appellant has not filed transcript and assignment of errors nor has he filed briefs in accordance with Rules 2-2 et seq. of this court and the appeal is therefore fatally defective.
If appellant is without sufficient assets to procure a transcript or the services of an attorney, which he desires, he should contact the public defender whose services are available to persons without funds regarding matters in which such persons may assert he is unlawfully imprisoned, after his time for appeal has expired.
See: Burns’ Statutes §13-1402, 1956 Replacement; State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N. E. 2d 911; Hamilton v. Baker, Judge, etc. (1955), 234 Ind. 283, 126 N. E. 2d 12.
Appeal dismissed.
Note. — Reported in 146 N. E. 2d 247.